DETAILED ACTION
Claims 18-29 are pending.
Applicants response dated 2/16/2021 has been received and entered in the application. 

 Action Summary

Claims 18-29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to applicants amendment of claims.
Claims 18-19, 22-24 is rejected under pre-AIA  35 U.S.C. 102(e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Crystal (Baclofen Theram Mav Be Associated witg Choria in Alzheimer’s Disease, the American Neurological Association, Dec 1990, page 1) of record is maintained.

Claims 20-21 and 25-29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crystal (Baclofen Theram Mav Be Associated witg Choria in Alzheimer’s Disease, the American Neurological Association, Dec 1990, page 1) as applied to claim 18-19 and 22-24 above, and further in view of Lee (Phemformin suppresses Calcium Responses to Glutamate and Protects Hippocampal Neurons against Excitotoxicity (Experimental Neurofogy 175, 2002, pages 161-167) both are of record is maintained.



Response to Arguments
	 
	Applicants argue that no where does Crystal disclose the oral administration of baclofen.  This argument has been fully considered but has not been found persuasive.  Crystal teaches that baclofen is administered 5 mg, three times per day, which directly implies oral administration of baclofen.  
	Applicants argues several times and varying ways that optimization of baclofen argument is irrelevant with regards to anticipation. And that taking Crystal as a whole that there is not motivation to optimize the dosing of baclofen. This argument has been fully considered but has not been found persuasive. The instantly presented rejection is a 102/103 which means those limitation is not anticipated is also an obviousness rejection.  Additionally, Crystal teaches that baclofen is administered 5 mg, three times per day (15 mg per day) and increase to 15 mg per day (which is 45 mg), which falls within the instantly claimed range, thus anticipated the dosage of baclofen. 
	Applicants argue that considering the teachings of Crystal as a whole, a person of ordinary skill in the art would not be motivated to make any changes to Crystal to arrive at a treatment with a reasonable expectation of success.  This argument has been fully considered but has not been found persuasive.   Crystal teaches that Baclofen was being tried as a protective agent to slow the rate of progression of AD. The rationale for this treatment was provided by evidence that endogenous glutamate could act as a neurotoxin in AD. Baclofen, a gamma aminobutyric acid (GABA) agonist, 
	Applicants argue that Crystal taken as a whole, one would not have been obvious to use baclofen for the treatment of AD because of the significant risk of chorea as a side effect.  This argument has been fully considered but has not been found persuasive. Crystal teaches that Baclofen was being tried as a protective agent to slow the rate of progression of AD.  This clearly states that baclofen is a protective agent to slow the rate of progression of AD.  Additionally, Crystal discloses that after administering baclofen 45 mg per day, the patient developed chorea.  This provides motivation to optimized baclofen dosage in patients that are sensitive to baclofen in a lower dosage, since Crystal directly implies that the patient did not develop chorea at 15 mg per day only after the baclofen was increased to 45 mg per day.
	Applicants argue that since there was no success at the dosage studies and the reason for lack of success was stated as being because of the acute sensitivity to baclofen by AD patients, there would have been no reasonable expectation for success for administering baclofen to AD patients at any other dosage.  This argument has been fully considered but has not been found persuasive.  Applicant's statements are tantamount to an assertion that Crystal fails to provide an enabling disclosure because it does not provide dosage studies proving that AD may be effectively treated with baclofen in a range of dosages in a mammal. Crystal teaches the administration of baclofen 5 mg three times a day and 15 mg three times a day, the Examiner does not concede that a lack of a working example or data is indicative of a lack of efficacy for this particular combination). Regardless, however, references applied under 35 U.S.C. Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).”   Moreover, the argument that the reference is non-enabled because there is no data or example demonstrating any efficacy or success in the treatment of ALS with GRA antagonist is unpersuasive because this is simply an allegation unsupported by facts, which are specifically required to establish non-enablement of a reference. See MPEP §2121[R-6](I), which states, "When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).” Applicant has provided nothing more than allegations in the absence of facts to support his assertion that Wu et al. is not enabled and, thus, fails to establish a lack of operability of the cited reference. Moreover, for the record, Applicant’s urging of non-enablement of the reference on the basis that Crystal fails to provide data or an example demonstrating efficacy or success in treating AD in a varying of dosages with the administration of baclofen contradicts the guidance provided in MPEP §2121.01[R-3] states that, “A reference contains an ‘enabling disclosure' if the public was in possession of the claimed invention before the date of invention.' Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985)." Thus, 

	Applicants again argue that Crystal shows an intent of administering at least 45 mg/day through the rest of the trial, if the trial did not have to be cut short because of a dangerous side effect. At best, Crystal discloses chronic administration of baclofen in an amount of at least 45 mg/day, which is more than is permitted by the present claim language.  This argument has been fully considered but has not been persuasive.  Crystal clearly teaches that 5 mg was administered three times per day which falls within the instantly claimed range absence evidence to the contrary.  Additionally, since applicants admit “at best” Crystal teaches the administration of baclofen 45 mg chronically which is more than permitted by the instant claims.  It would have been obvious to optimized said dosage of baclofen, With regard to the ranges disclosed by Crystal which fully encompass the ranges of the instant invention (5 mg three times per day OR 45 mg per day), MPEP § 2144.05(II)(A) states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of Crystal , with the reasonable expectation of making formulations which possess improved solubility and pharmaceutical properties such as high bioavailability and prolonged effect. 
 	
Applicant’s again argument that it is not clear whether the patient actually had Alzheimer’s disease or was suffering from another dementia.  This argument has been fully considered but has not been found persuasive.  Crystal teaches that Baclofen was being tried as a protective agent to slow the rate of progression of AD.  This clearly states that baclofen is a protective agent to slow the rate of progression of AD.
 AD.  Although association cortex and hippocampus are the major sites of cholinergic dysfunction, substantial cholinergic dysfunction in the striatum is found in AD. The combination of a GABA agonist and deficient cholinergic function may have led to decreased inhibition of output of neurons from the ventrolateral nucleus of the thalamus, which projects to the premotor cortex, and consequent chorea. Shoulson and colleagues [3] reported that 3 of 30 subjects with Huntington’s disease developed increased abnormal movements on baclofen therapy. Chorea has not otherwise been reported as a side effect of baclofen. However, this doesn’t change the teachings of Crystal which discloses that baclofen was administered as a protective agent to slow the rate of progression of AD.
Applicants argue that this publication dates from more than 20 years and was not followed by any publications or clinical essays, confirming any successful use of baclofen for the treatment of AD. Therefore, Crystal does not teach the therapeutic effect of baclofen in the treatment of Alzheimer's disease.  This argument has been fully considered but has not been found persuasive.  In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).

Applicants argue that Lee does not teach the use of baclofen for the treatment of Alzheimer's disease, and does not overcome the limitation of Crystal. This argument has been fully considered but has not been found persuasive.  Crystal clearly teaches that Baclofen was being tried as a protective agent to slow the rate of progression of AD.  And Lee teaches a novel mechanism whereby phenformin protects neurons against excitotoxicity phenformin can modulate neuronal responses to glutamate, and suggest possible use of phenformin and related compounds in the treatment of neurodegenerative conditions (e.g. Alzheimer’s disease).  Thus, taken the cited art, it would have been obvious to one of ordinary skills in the art to combine baclofen and phenformin to treat alzheimer’s disease because both are known to treat Alzheimre’s disease.  Furthermore, As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been 



Claim Rejections - 35 U.S.C. § 102/103

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 18-19, 22-24 is rejected under pre-AIA  35 U.S.C. 102(e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Crystal (Baclofen Theram Mav Be Associated witg Choria in Alzheimer’s Disease, the American Neurological Association, Dec 1990, page 1) of record.
Crystal teaches that Baclofen was being tried as a protective agent to slow the rate of progression of AD. The rationale for this treatment was provided by evidence that endogenous glutamate could act as a neurotoxin in AD. Baclofen, a gamma aminobutyric acid (GABA) agonist, may decrease corticostriatal release of glutamate. If excess endogenous glutamate is deleterious in AD, and baclofen can reduce the rate of glutamate release, then baclofen therapy might have a protective effect and slow the rate of progression of AD.  Crystal teaches the administration of baclofen 5 mg three 
It is inherent that upon administering baclofen to treat Alzheimer’s would also protect endothelial or neuronal cells against the toxicity of Abeta peptide or retardation or reduction of symptoms of Alzheimer’s disease with the same administration of baclofen in the dose of 5 mg three times per day (which is 15 mg per day) (same patient population (Alzheimer’s disease) and same active agent (baclofen).
It is inherent and/or obvious to chronically administer baclofen for the treatment of Alzheimer’s disease, since by applicants own admission in the response filed 7/29/2020 that Alzheimers is a chronic disease.  And in the instant specification paragraph 0163 which recites “Chronic or at least periodically repeated long-term administration will be indicated in most cases”, since it is well known that Alzheimer’s is a chronic disease by which would require a chronic administration of baclofen.





PREVIOUS REJECTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-21 and 25-29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crystal (Baclofen Theram Mav Be Associated witg Choria in Alzheimer’s Disease, the American Neurological Association, Dec 1990, page 1) as applied to claim 18-19 and 22-24 above, and further in view of Lee (Phemformin suppresses Calcium Responses to Glutamate and Protects Hippocampal Neurons against Excitotoxicity (Experimental Neurofogy 175, 2002, pages 161-167) both are of record.


Crystal teaches that Baclofen was being tried as a protective agent to slow the rate of progression of AD. The rationale for this treatment was provided by evidence that endogenous glutamate could act as a neurotoxin in AD. Baclofen, a gamma aminobutyric acid (GABA) agonist, may decrease corticostriatal release of glutamate. If excess endogenous glutamate is deleterious in AD, and baclofen can reduce the rate of glutamate release, then baclofen therapy might have a protective effect and slow the rate of progression of AD.  Crystal teaches the administration of baclofen 5 mg three 
Crystal does not teach the addition of phenformin.

Lee teaches a novel mechanism whereby phenformin protects neurons against excitotoxicity phenformin can modulate neuronal responses to glutamate, and suggest possible use of phenformin and related compounds in the treatment of neurodegenerative conditions (abstract).  Lee teaches that glutamate is the major excitatory neurotransmitter in the mammalian central nervous system and, as such, plays a fundamental role in most functions of the nervous system including the control of body movements, learning and memory, emotions, and sensory perception. While glutamate normally serves adaptive functions, overactivation of glutamate receptors can result in neuronal degeneration and death, and such excitotoxic cell death is thought to contribute to the pathogenesis of many different disorders, including ischemic stroke, Alzheimer’s and Parkinson’s diseases, and amyotrophic lateral sclerosis.  Excitotoxicity is mediated by calcium influx which, if not rapidly removed or buffered, initiates a cascade of events involving oxyradical production, mitochondrial dysfunction, and protease activation that ultimately kill the neuron. The vulnerability of neurons to excitotoxicity is determined by a number of factors including the complement of glutamate receptors expressed by the cell, and the abilities of the cell to extrude and buffer calcium, and to suppress oxidative stress and stabilize mitochondrial function (page 161, left column bridging right column).  Lee teaches that phenformin protect neurons against excitotoxicity is by suppressing calcium influx through NMDA receptor 
It would have been obvious to one of ordinary skills in the art at the time of the invention was made to employ phenformin to baclofen for the treatment of Alzheimer’s disease.  One would have been motivated to employ phenformin to baclofen for the treatment of Alzheimer's disease because it is known in the art that phenformin protects neurons against excitotoxicity phenformin can modulate neuronal responses to glutamate, and suggest possible use of phenformin and related compounds in the treatment of neurodegenerative conditions.  Furthermore, it is known in the art that overactivation of glutamate receptors can result in neuronal degeneration and death, and such excitotoxic cell death is thought to contribute to the pathogenesis of many different disorders, including ischemic stroke, Alzheimer’s and Parkinson’s diseases, and amyotrophic lateral sclerosis as disclosed by Lee. And rationale for the treatment was provided by evidence that endogenous glutamate could act as a neurotoxin in AD.  
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious to combine baclofen and phenformin composition cojointly in a formulation to treat Alzheimer’s disease.
 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Claims 18-29 is rejected.
No claims are allowed.

Communication


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627